
	

115 HR 4555 : DHS Interagency Counterterrorism Task Force Act of 2017
U.S. House of Representatives
2018-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 4555
		IN THE SENATE OF THE UNITED STATES
		January 10, 2018Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To authorize the participation in overseas interagency counterterrorism task forces of personnel of
			 the Department of Homeland Security, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the DHS Interagency Counterterrorism Task Force Act of 2017. 2.Overseas interagency counterterrorism task force participationSection 102 of the Homeland Security Act of 2002 (6 U.S.C. 112) is amended by adding at the end the following new subsection:
			
				(h)Coordination with other Federal departments and agencies overseas
 (1)In generalThe Secretary is authorized to assign Department personnel to participate in overseas interagency counterterrorism task forces to—
 (A)facilitate the sharing of counterterrorism information, and (B)combat the threat of terrorism and associated risks to the United States stemming from overseas sources of conflict or terrorism,
 as determined by the Secretary.(2)PersonnelIn carrying out this subsection, the Secretary may assign personnel from any component of the Department the Secretary determines necessary to participate in the overseas counterterrorism task forces referred to in paragraph (1)..
 3.Annual reportsNot later than 18 months after the date of the enactment of this Act and annually thereafter for 3 years, the Secretary of Homeland Security shall report to the Committee on Homeland Security, the Committee on Foreign Affairs, the Permanent Select Committee on Intelligence, and the Committee on Armed Services of the House of Representatives and the Committee on Homeland Security and Governmental Affairs, the Committee on Foreign Relations, Select Committee on Intelligence, and the Committee on Armed Services of the Senate on activities carried out pursuant to subsection (h) of section 102 of the Homeland Security Act of 2002 (6 U.S.C. 112), as added by section 2 of this Act.
		
	Passed the House of Representatives January 9, 2018.Karen L. Haas,Clerk.
